Action for the foreclosure of a mortgage on property occupied for business in the city of Yonkers. Order granting receiver’s motion to fix the occupational value of the property and requiring the mortgagor to attorn, and denying appellant’s cross-motion to vacate the order appointing the receiver, affirmed, with ten dollars costs and disbursements. The showing in respect of the insufficiency of the security for the mortgage debt justified the making of the order. The provision in the mortgage likewise justified the making of the order in view of the clause *828containing an assignment of the rents. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.